Citation Nr: 0126940
Decision Date: 10/22/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-11 905A	)	DATE OCT 22, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the Army from September 1944 to July 1946, died in March 1999.  The veterans service included participation in combat action in Germany for which he was awarded the Combat Infantrymans Badge (CIB) and the Purple Heart Medal.  The appellant is the veteran's widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied, in part, entitlement to service connection for the cause of the veteran's death.

In August 2001, a Central Office hearing was held in Washington, DC before the undersigned, who is the Board Member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing testimony has been associated with the claims file.  During that hearing, the appellant also submitted a written waiver of consideration of additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304.  However, in light of the remand below, the RO will have the opportunity to review this evidence.

The Board notes that the appellants representative indicated during the Central Office Board hearing and in an August 2001 written statement that the appellant wanted to file a claim for accrued benefits under 38 C.F.R. § 3.1000 based on clear and unmistakable error in the assignment of a noncompensable evaluation for the veterans right Muscle Group XVII wound residuals.  The matter is referred to the RO for appropriate action.



REMAND

The appellant contends that the veteran committed suicide because of a psychiatric condition that was causally related to his combat experiences.  The evidence of record includes a joint written statement, dated in May 1999, from the veterans private psychologist and psychiatrist indicating that the veterans psychiatric symptoms were apparently overlaid on post-traumatic stress disorder (PTSD) features going back to his Second World War combat experiences.  They stated that they strongly supported an etiologic link between the veterans wounds and PTSD and the oppressive depression that led to his death.

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  In addition, because the RO has not yet considered whether any additional notification or development action is required under the VCAA, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and identified certain assistance that must be rendered to comply with the VCAA.  However, it is the ROs responsibility to ensure that all appropriate development is undertaken in this case.  

The death certificate indicates that an autopsy was conducted and that the findings of that autopsy were used to determine that the manner of the veterans death was suicide.  The autopsy report has not been associated with the claims file.

The veteran received psychiatric treatment at VA medical facilities.  While the veterans December 1998 VA hospitalization records are currently in evidence, he apparently also received outpatient treatment in January and/or February of 1999.  The outpatient records have not been associated with the claims file.  The RO should obtain and associate with the claims file all records not currently in evidence from the VA facility where the veteran received outpatient psychiatric treatment.

Review of the evidence of record has identified pertinent private treatment records.  In particular, the veteran was first prescribed anti-depressant medication by an internist whose records have not been associated with the claims file.  The veteran was apparently hospitalized in a private facility in October 1997, but only the discharge planning note is of record.  In addition, the veteran received psychiatric treatment at the Circles of Care facility in Melbourne in November 1997, and at a hospital in Cocoa Beach in 1998 when he underwent electroconvulsive therapy (ECT).  Furthermore, review of the evidence of record reveals that the medical records from the veterans private psychiatric treatment at the Associates in Psychiatry for Brevard submitted by the appellant in June 2000 are incomplete.  For example, the report from the July 1998 neuropsychiatric testing is not of record, nor are the notes from the psychiatrists contact with the appellant on the day of the veterans death.  It also appears that other members of this group practice provided care, but their notes are not of record.  The RO should obtain and associate with the claims file all records not currently in evidence from all private physicians and facilities involved in the treatment of the veterans mental illness.

No VA psychiatrist has reviewed the evidence of record and offered an opinion on whether or not the veteran suffered from PTSD related to his combat experiences.  Nor has any opinion been rendered on the question of an etiologic link between the veterans suicide and psychiatric pathology related to his Army service.

The Board therefore finds that the RO has not complied with the duty to assist provisions contained in the new law.  Under the newly enacted criteria, the Secretary shall make reasonable efforts to obtain adequately identified relevant records (including private records).  Furthermore, efforts to obtain government records must continue until either the records are obtained or it becomes reasonably certain that the records do not exist or that further efforts would be futile.  In the case of a claim for disability compensation, the Secretary is supposed to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.

Lastly, the Board notes that the final rule implementing the provisions of the VCAA concerning claims for benefits governed by part 3 of Title 38, Code of Federal Regulations, has been published.  See 66 Fed. Reg. 45620 (August 29, 2001).  This remand will also give the RO an opportunity to develop these claims pursuant to those regulations.

As a basis for considering the claim for service connection for the cause of the veterans death on its merits, the evidence contained in the claims file is inadequate.  These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Hence, the Board requests further development.

Accordingly, this case is REMANDED for the following:

1.  The report of the veterans autopsy should be obtained and associated with the claims file.

2.  The RO should obtain the veterans relevant medical treatment records from any VA facility, private doctor and/or hospital identified in the evidence or record or by the appellant.  In particular, all of the records from Dr. Stahlnecher (correct spelling unknown) and from the veterans treatment at the Associates in Psychiatry for Brevard (including the July 1998 neuropsychiatric testing results), the Circles of Care facility, the Wuestoff (correct spelling unknown) Hospital and the VA outpatient clinic in Palm Bay should be obtained.  The appellant should provide assistance as needed to obtain these records which should be associated with the claims file.

3.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and the final rule published at 66 Fed. Reg. 45620 (August 29, 2001) is fully complied with and satisfied.

4.  After the above development has been completed, the RO should arrange for the review of the veterans entire medical record by a psychiatrist to determine the most likely etiology of the veterans psychiatric pathology that led to his suicide.  The reviewer is requested to provide a written opinion as to the etiology and onset of the veterans depression and any other psychiatric symptomatology, to include a discussion of the psychiatric diagnoses and treatment rendered during the veterans lifetime.  The reviewer should be provided with a copy of 38 C.F.R. § 3.312.  

Specifically the reviewer should provide an opinion as to whether it is as likely as not that the veterans suicide was causally or etiologically related to his service in the Army during WWII.  

If the reviewer finds that any psychiatric pathology documented during the veterans lifetime was related to the veterans service, s/he should provide an opinion, with degree of medical probability expressed, that discusses the role, if any, said service-related psychiatric pathology played in causing, contributing substantially or materially to, or hastening the veterans death.  The reviewer should opine, with degree of medical probability expressed, whether any service-related psychiatric disorder caused general impairment of health such that the veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death.

The psychiatrist should comment on the clinical significance, if any, of the veterans other medical conditions existing at the time of his death, in particular his various psychiatric conditions.  The psychiatrist should rank each of these conditions existing at the time of death in the order of their importance in relation to causing or contributing to the veterans death.

The reviewer should identify the information on which the opinion is based.  The opinion should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  The opinion should also allocate the veterans various symptoms to the appropriate diagnostic entity.  If these matters cannot be medically determined without resort to mere conjecture, this should be commented upon by the reviewer.

5.  Thereafter, the RO should readjudicate the appellant's claim.  The RO should consider all of the evidence of record, and any additional evidence obtained by the RO pursuant to this remand.

6.  If the benefit sought on appeal remains denied, the appellant and the appellants representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  No action by the appellant is required until she receives further notice.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).
